Baytex Energy Trust Management’s Discussion and Analysis For the three months and nine months ended September 30, 2010 Dated November 9, 2010 The following is management’s discussion and analysis (“MD&A”) of the operating and financial results of Baytex Energy Trust (“Baytex” or the “Trust”) for the three months and nine months ended September 30, 2010. This information is provided as of November 9, 2010. In this MD&A, references to “Baytex”, the “Trust”, “we”, “us” and “our” and similar terms refer to Baytex Energy Trust and its subsidiaries on a consolidated basis, except where the context requires otherwise. The third quarter results have been compared with the corresponding period in 2009. This MD&A should be read in conjunction with the Trust’s unaudited consolidated comparative financial statements for the three months and nine months ended September 30, 2010 and 2009, and its audited consolidated comparative financial statements for the years ended December 31, 2009 and 2008, together with accompanying notes, and the Annual Information Form for the year ended December 31, 2009. These documents and additional information about the Trust are available on SEDAR at www.sedar.com. All amounts are in Canadian dollars, unless otherwise stated and all tabular amounts are in thousands of Canadian dollars, except for percentage and per unit amounts or as otherwise noted. In this MD&A, barrel of oil equivalent (“boe”) amounts have been calculated using a conversion rate of six thousand cubic feet of natural gas to one barrel of oil, which represents an energy equivalency conversion method applicable at the burner tip and does not represent a value equivalency at the wellhead. While it is useful for comparative measures, it may not accurately reflect individual product values and may be misleading if used in isolation. This MD&A contains forward-looking information and statements. We refer you to the end of the MD&A for our advisory on forward-looking information and statements. Non-GAAP Financial Measures The Trust evaluates performance based on net income and funds from operations. Funds from operations is not a measurement based on Generally Accepted Accounting Principles in Canada (“GAAP”), but is a financial term commonly used in the oil and gas industry. Funds from operations represents cash flow from operating activities before changes in non-cash working capital and other operating items. The Trust’s determination of funds from operations may not be comparable with the calculation of similar measures for other issuers. The Trust considers funds from operations a key measure of performance as it demonstrates its ability to generate the cash flow necessary to fund future distributions to unitholders and capital investments. The most directly comparable measures calculated in accordance with GAAP are cash flow from operating activities and net income. For a reconciliation of funds from operations to cash flow from operating activities, see “Funds from Operations, Payout Ratio and Distributions”. Total monetary debt is a non-GAAP measure which we define to be the sum of monetary working capital (which is current assets less current liabilities (excluding non-cash items such as future income tax assets or liabilities and unrealized gains or losses on financial derivative contracts)), the principal amount of long-term debt and the balance sheet amount of the convertible debentures. Operating netback is a non-GAAP measure commonly used in the oil and gas industry. This measurement helps management and investors to evaluate the specific operating performance by product. There is no standardized measure of operating netback and therefore operating netback as presented may not be comparable to similar measures presented by other issuers. Operating netback is equal to product revenue less royalties, operating expenses and transportation expenses divided by barrels of oil equivalent. Outlook – Economic Environment The third quarter of 2010 showed increasing signs of stability in the energy commodity markets. The spot price for West Texas Intermediate (“WTI”) at September 30, 2010 of US$79.97/bbl was similar to the June 30, 2010 WTI spot price of US$75.63/bbl, with WTI averaging US$76.30/bbl in the third quarter of 2010, compared to US$78.03/bbl in the prior quarter. Going forward, strength in crude oil prices will depend on a continuation of the worldwide economic recovery. In this environment, Baytex continues to be focused on the following objectives: preserving balance sheet strength and liquidity, maintaining and, where possible, profitably expanding its productive capacity and delivering a sustainable distribution to its unitholders. The Trust has announced plans to convert its legal structure from a trust to a corporation at year-end 2010.We see 2010 as the transition year as we shift our business model from a predominately income-focused model as a trust to growth-and-income model in the new corporate era. Under current operating conditions and commodity prices, Baytex believes the distribution level of $0.18 per unit per month can be maintained as a dividend subsequent to the conversion. Taxable individual investors in Canada will benefit from an enhanced dividend tax credit on eligible dividends received resulting in a lower effective tax rate on their income, while U.S. residents holding Baytex shares in qualified retirement plans are expected to be sheltered from the 15% withholding tax that currently applies to distributions.U.S. taxable holders may receive a foreign tax credit or foreign tax deduction for the 15% withholding tax which will be levied on dividend payments.An Information Circular regarding the Plan of Arrangement has been mailed to unitholders. A special meeting of unitholders is scheduled for 3 p.m. MT on December 9, 2010 to vote on the terms of the Plan of Arrangement. Assuming receipt of all required unitholder, court, stock exchange and other regulatory approvals, we expect that the conversion will be completed on December 31, 2010. Page 1 of 16 Results of Operations Production Three Months Ended September 30 Nine Months Ended September 30 Daily Production Change Change Light oil and NGL (bbl/d) (6%) (7%) Heavy oil (bbl/d) (1) 13% 17% Natural gas (mmcf/d) (8%) (4%) Total production (boe/d) 5% 8% Production Mix Light oil and NGL 15% 16% 15% 17% Heavy oil 65% 60% 64% 59% Natural gas 20% 24% 21% 24% (1) Heavy oil sales volumes may differ from reported production volumes due to changes to Baytex's heavy oil inventory. For the three months ended September 30, 2010, heavy oil sales volumes were 10 bbl/d lower than production volumes (three months ended September 30, 2009 – 382 bbl/d lower). For the nine months ended September 30, 2010, heavy oil sales volumes were 75bbl/d higher than production volumes (nine months ended September 30, 2009 – 215 bbl/d lower). Production for the three months ended September 30, 2010 totaled 44,799 boe/d, as compared to 42,623 boe/d for the same period in 2009. Light oil and natural gas liquids (“NGL”) production for the third quarter of 2010 decreased by 6% to 6,600 bbl/d from 7,021 bbl/d in the same period last year due to production declines in conventional fields in Alberta and British Columbia. Heavy oil production for the third quarter of 2010 increased by 13% to 28,959 bbl/d from 25,532 bbl/d in the same period last year primarily due to the acquisition of producing assets and increased production from development programs. Natural gas production decreased by 8% to 55.4 mmcf/d for the third quarter of 2010, as compared to 60.4 mmcf/d for the same period last year primarily due to natural declines as we focused our drilling effort on our oil portfolio. Production for the nine months ended September 30, 2010 totaled 44,113 boe/d, as compared to 40,934 boe/d for the same period in 2009. Light oil and NGL production for the nine months ended September 30, 2010 decreased by 7% to 6,567 bbl/d from 7,071 bbl/d in the same period last year due to production declines in conventional fields in Alberta and British Columbia. Heavy oil production for the nine months ended September 30, 2010 increased by 17% to 28,172 bbl/d from 24,090 bbl/d in the same period last year primarily due to the acquisition of producing assets and increased production from development programs. Natural gas production decreased by 4% to 56.2 mmcf/d for the nine months ended September 30, 2010, as compared to 58.6 mmcf/d for the same period last year primarily due to natural declines as we focused our drilling effort on our oil portfolio. Commodity Prices Crude Oil For the first nine months of 2010, the price of WTI fluctuated between a low of US$68.01/bbl and a high of US$86.84/bbl, as global markets reacted to diverse and conflicting factors, ranging from strong economic growth in China to continued high United States unemployment and the sovereign debt crisis in Europe.As the markets looked for direction in the third quarter of 2010, WTI prices ranged between US$71.53/bbl and US$82.55/bbl.Although volatility was high at times during the third quarter, oil prices fluctuated less than those in the second quarter of 2010. The average WTI price in the third quarter decreased to US$76.20/bbl from US$78.02/bbl in second quarter of 2010. The average WTI price in the third quarter of 2010 was, however, 12% higher than in the third quarter of 2009. For the nine months ended September 30, 2010, the average price of WTI was US$77.65/bbl, 36% higher than that for the nine months ended September 30, 2009. Page 2 of 16 The discount for Canadian heavy oil, as measured by the Western Canadian Select (“WCS”) price differential to WTI, averaged nearly 21% in the third quarter of 2010, compared to 18% in the second quarter of 2010 and 15% in the third quarter of 2009.This increase in WCS differential from second quarter levels was due, in large part, to transport constraints resulting from Enbridge pipeline leaks, which temporarily curtailed oil shipments to United States midcontinent refineries. During the nine months ended September 30, 2010, the heavy oil price differential was 17% as compared to 16% in the first nine months of 2009. Natural Gas For the three months ended September 30, 2010, AECO natural gas prices averaged $3.72/mcf, as compared to $3.02/mcf in the same period last year. Natural gas prices trended significantly lower during the third quarter of 2010, in spite of record summer heat over much of the eastern United States.This was largely due to the growth of United States shale gas production and the lack of hurricane disruptions to the United States Gulf Coast producing region. For the nine months ended September 30, 2010, the average AECO natural gas price was comparable to 2009, averaging $4.31/mcf, as compared to $4.11/mcf in the same period last year. Three Months Ended September 30 Nine Months Ended September 30 Change Change Benchmark Averages WTI oil (US$/bbl) (1) $ $ 12% $ $ 36 % WCS heavy oil (US$/bbl) (2) $ $ 4% $ $ 34 % Heavy oil differential (3) (21%) (15%) (17%) (16%) USD/CAD average exchange rate 6% 13 % Edmonton par oil ($/bbl) $ $ 4% $ $ 22 % AECO natural gas price ($/mcf) (4) $ $ 23% $ $ 5 % Baytex Average Sales Prices Light oil and NGL ($/bbl) $ $ 10% $ $ 26 % Heavy oil ($/bbl) (5) (6) $ $ (5%
